DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is Examiner’s statement of reasons for allowance: 
Independent claim 2, and its dependent claims, are drawn to the general notion of a pixel. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are two emission transistors and an light-emitting element’s initialization transistor controlled by a same emission control signal, and a second initialization voltage for the drive transistor’s gate initialization, when these structural and functional features are considered with all other structural and functional features in the base independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Na, Se-Hwan, et al., US 20170092193 A1, describes a similar pixel circuit (see Fig. 5A), but does not describe both emission transistors and an emitter initialization transistor controlled by a same emission control signal, or a second initialization voltage for the driver gate initialization; 
Yamanaka, Shigetsugu, et al., US 20150356899 A1, describes a similar pixel circuit using oxide semiconductor transistors and low temperature polysilicon transistors (see Fig. 5, [0182]), but does not describe two emission transistors and an emitter initialization transistor controlled by a same emission control signal, or a second initialization voltage for the driver gate initialization; 
Miyake, Hiroyuki, et al., US 20140184484 A1, describes a pixel circuit using oxide semiconductor transistors and low temperature polysilicon transistors (see Fig. 1A, [0279]-[0280]), but does not describe two emission transistors and an emitter initialization transistor controlled by a same emission control signal, or a second initialization voltage for the driver gate initialization; 
Ryu, Do-Hyung, et al., US 20110057917 A1, describes a similar pixel circuit including two emission transistors controlled by a same emission control signal and a gate initialization transistor controlled by a gate drive signal (see Fig. 3), but does not describe an emitter initialization transistor or a second initialization voltage for emitter initialization; 
Jung, Jin-Tae, US 20050140605 A1, describes a similar pixel circuit including both emission transistors and a data programming transistor controlled by a same emission control signal (see Fig. 8), but does not describe a first initialization voltage for a driver gate initialization or a second initialization voltage for emitter initialization. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693